DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 (Applicant elects claims 1-16) and Subspecies 1A and 1A1 in the reply filed on 11/18/21 is acknowledged.  The traversal is on the ground(s) that “it would not be a significant burden on the Office to search and examine each of the identified inventions.”  This is not found persuasive because, as stated on pg. 4 of the Restriction Requirement, “There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.” See MPEP 808.02.
The requirement is still deemed proper and is therefore made FINAL.

Although Applicant elected claim 14, claim 14 is directed to a non-elected subspecies. Claim 14 recites wherein the maintenance part 7 is attached to the removable cover 100. In non-elected subspecies 1B2 (fig. 14) the maintenance part 7 is attached to the removable cover 100. In contrast, elected subspecies 1A1 (fig. 3) shows 
Accordingly, claim 14 has been withdrawn from further consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 recites “a conveyance device cover being openable and covering a conveyance passage of a recording medium; a pair of guides forming the conveyance passage, the pair of guides including: a cover side guide on the conveyance device having one end pivotably attached to the image forming apparatus and another end separable from the image forming apparatus.”
As best understood by the Examiner the conveyance device cover is element 50, the cover side guide is an internal side of the conveyance device cover 50 forming the conveyance passage opened by the opening of the conveyance device cover 50, and the body side guide is the portion of the apparatus body 40 forming the conveyance passage.
As claimed, the apparatus would require at least three sections, being a main body, a pivotable body side guide and a pivotable cover side guide. However, as shown in fig. 2, the body side guide is simply the side of apparatus body 40 and is not separable/pivotable from the rest of the apparatus body 40. The only part of the apparatus that pivots away from the apparatus body is the conveyance device cover 50. 
Although claim 16 is an original claim, it does not provide a sufficient description of the body side guide being configured to be pivotably separable from the apparatus body 40. For example, the claim does not recite what elements aside from the maintenance part 7 would be attached to the body side guide when it pivots. Would roller 61, the fixing unit 5, image forming section 4 or roller 31 pivot remain attached to the apparatus main body 40? Would the body side guide swing open in the same manner as the cover side guide, and where would the pivot point be located? The claim does not sufficiently describe the invention so that one of ordinary skill in the art would recognize that the inventor had possession of the claimed invention. See MPEP 608.01(I).
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “a body side guide having one end pivotably attached to the image forming apparatus and another end separable from the image forming apparatus.”
As best understood by the Examiner the conveyance device cover is element 50, the cover side guide is an internal side of the conveyance device cover 50 forming the conveyance passage opened by the opening of the conveyance device cover 50, and the body side guide is the portion of the apparatus body 40 forming the conveyance passage.
As shown in fig. 2, the body side guide is the side of the apparatus body 40 itself, and only the conveyance device cover 50 is able to swing away from the apparatus body 40. Therefore, it is confusing to recite that the body side guide is pivotably attached to the image forming apparatus.
For the purpose of examination, it will be interpreted that the language “having one end pivotably attached to the image forming apparatus and another end separable 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-13 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Taniguchi (US 20160033918 A1).
As to claim 1, Taniguchi teaches a recording medium conveyance device comprising: 
a conveyance device cover 31 being openable (¶29) and covering a conveyance passage 10 of a recording medium; 
a pair of guides (shown in fig. 2 and described in further detail below) forming the conveyance passage, the pair of guides including: 
a cover side guide (the side of the conveyance device cover facing the conveyance passage 10) on the conveyance device cover; and 

a maintenance part 40 on at least one of the pair of guides; and 
a removable cover 60 (¶37) configured to form a part of the conveyance passage and cover the maintenance part (as shown in fig. 2).

As to claim 8, Taniguchi teaches wherein the removable cover 60 has a surface along the conveyance passage 10 of the recording medium (see fig. 2).

As to claim 9, Taniguchi teaches wherein the surface (of removable cover 60) is a part of the conveyance passage (see fig. 2).

As to claim 10, Taniguchi teaches wherein the part of the conveyance passage has a curved surface (fig. 2 shows that the removable cover 60 is configured with curved surfaces).
[AltContent: textbox (N)][AltContent: arrow]
    PNG
    media_image1.png
    699
    360
    media_image1.png
    Greyscale



As to claim 12, Taniguchi teaches wherein the maintenance part 40 is an electrical part (sheet sensor - ¶40).

As to claim 13, Taniguchi teaches wherein the maintenance part is a recording medium detector 40 configured to detect the recording medium (¶40).

As to claim 15, Taniguchi teaches an image forming apparatus comprising the recording medium conveyance device according to claim 1 (see fig. 1).

As to claim 16, Taniguchi teaches a recording medium conveyance device for an image forming apparatus, the recording medium conveyance device comprising: 
a conveyance device cover 31 being openable (¶29) and covering a conveyance passage 10 of a recording medium; 
a pair of guides (detailed further below) forming the conveyance passage, the pair of guides including: 
a cover side guide (the side of the conveyance device cover facing the conveyance passage 10) on the conveyance device cover; and 
a body side guide (the side of the apparatus body facing the conveyance passage 10) having one end pivotably attached to the image forming apparatus and another end separable from the image forming apparatus (see the 112b rejection of this 
a maintenance part 40 on at least one of the pair of guides; and 
a removable cover 60 (¶37) configured to form a part of the conveyance passage 10 and cover the maintenance part 40 (see fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi (US 20170160695 A1) in view of Taniguchi (US 20160033918 A1).
As to claim 1, Nakabayashi teaches a recording medium conveyance device (fig. 1) comprising: 
a conveyance device cover 150 being openable and covering a conveyance passage 93 of a recording medium; 
a pair of guides (detailed below) forming the conveyance passage 93, the pair of guides including: 
a cover side guide (the inner face of the conveyance device cover 150 shown in fig. 4b) on the conveyance device cover; and 

a maintenance part 111 on at least one of the pair of guides; and 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (FGM)][AltContent: textbox (C)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    674
    363
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    533
    345
    media_image3.png
    Greyscale

a cover C (see figs. 2 and 4b above) configured to form a part of the conveyance passage and cover the maintenance part (as shown in figs. 2 and 4b).
Nakabayashi does not teach that the cover is removable.
Taniguchi teaches an image forming apparatus comprising an openable cover 31 and a body side guide comprising a removable cover 60 (¶37) that covers a maintenance part 40 (¶45 teaches that the maintenance part, which is a sheet sensor, is easily removed by separating supporting plates 52-53 after removing the removable cover 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nakabayashi such that the cover is removable and to have a replaceable maintenance part as taught by Taniguchi so as to facilitate maintenance of the apparatus (¶46, Taniguchi).

Claims 2-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi in view of Taniguchi as applied to claim 1 above and further in view of Yasui et al. (US 5839032 A, hereinafter Yasui).
As to claim 2, Nakabayashi as modified teaches wherein the at least one (i.e. the body side guide) of the pair of guides includes: 
a first guide member FGM (fig. 2 and 4b of Nakabayashi above) including an upstream guide portion FGM (Nakabayashi) which is upstream from the removable cover C (of Nakabayashi, modified in view of Taniguchi to be removable) in a recording medium conveyance direction; and 
a second guide member 122 (Nakabayashi) including a downstream guide portion 122 (Nakabayashi) which is downstream from the removable cover in the recording medium conveyance direction, wherein the second guide member 122 (Nakabayashi) includes a plurality of convex portions (figs. 2 and 4b of Nakabayashi teach that the guide member 122 is comprised of multiple fin portions having a generally convex shape) extending in the recording medium conveyance direction.
Nakabayashi as modified does not teach that the first guide member and the removable cover have a plurality of convex portions, and wherein the removable cover has a notch configured to accommodate at least a part of a convex portion of the second guide member.
Regarding the claimed convex portions of the first guide member, fig. 4b of Nakabayashi teaches that, across from the first guide member FGM, the conveyance device cover 150 has convex portions (i.e. ribs), wherein the first guide member has a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nakabayashi as modified such that the first conveyance guide has the convex portions and wherein the conveyance device cover (across from the first guide member) has the flat surface would have been an obvious reversal of parts, yielding the predictable result that the sheet is still successfully switched back in the conveyance passage.
Regarding the convex portions of the removable cover,
Yasui teaches an image forming apparatus comprising a guide member 315 (being analogous to Nakayabashi’s second guide member 122) cooperating with a cover 305 (figs. 16-17), wherein the cover 305 has notches (formed by a plurality of convex ribs 329) to accommodate at least a part of a convex portion of guide member 315 (see figs. 16-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nakayabashi as modified such that the cover of Nakabayashi is configured with notches formed by convex portions such that a notch is configured to accommodate at least a part of a convex portion of the second guide member as taught by Yasui so as to reduce the risk of jams (in Yasui, fig. 18 shows that the guide member 315 overlaps with the convex portions 329 along a direction perpendicular to the direction of sheet conveyance, making it impossible for a 
Nakabayashi as modified teaches wherein removable cover C (Nakabayashi) has a plurality of convex portions 329 (Yasui), and wherein the removable cover has a notch (formed between the convex portions 329 of Yasui) configured to accommodate at least a part of a convex portion of the second guide member (in the manner taught by Yasui, as discussed above). 

As to claim 3, Nakabayashi as modified teaches wherein the plurality of convex portions is arranged at intervals in a direction orthogonal to the recording medium conveyance direction (the convex portions of the first guide member are a set of vertically extending ribs, as seen in fig. 4b of Nakabayashi; the convex portions of the removable cover are the ribs 329 from Yasui; the convex portions of the second guide member are the fins of the second guide member 122 of Nakabayashi), and wherein the convex portion of the second guide member is disposed along a direction of a line extended from a convex portion of the first guide member and a direction of a line extended from a convex portion of the removable cover (in other words, the convex portion of the second guide member 122, of Nakabayashi, is parallel to the convex portions 329, from Yasui, of the removable cover and to the convex portions, being ribs, of first guide member). 

As to claim 6, Nakabayashi as modified teaches wherein the second guide member 122 (Nakabayashi) is movably arranged so that the convex portion of the 

As to claim 7, Nakabayashi teaches a bifurcating claw 122, wherein the second guide member 122 is on the bifurcating claw configured to switch the conveyance passage of the recording medium (see fig. 2; the Examiner notes that the instant disclosure discloses that the second guide member 20b and bifurcating claw 8 are the same structure; therefore, the Examiner similarly interprets Nakabayashi).

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakabayashi in view of Taniguchi and Yasui as applied to claim 2 above and further in view of Izumichi (US 20160251181 A1).
As to claim 4, Nakabayashi as modified teaches the limitations of the claim except that the plurality of convex portions of the second guide member is a plurality of ribs (at best, it appears in fig. 4b of Nakabayashi that the second guide member 122 is formed of a plurality of plate portions).
Izumichi teaches a printer comprising a guide member (switching guide 77) formed with a guide base 770 and a plurality of ribs 774-779 (fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second guide member of Nakabayashi as 

As to claim 5, Nakayabashi as modified teaches wherein the convex portion of the second guide member is accommodated in the notch (see figs. 16 and 18 of Yasui).
Nakabayashi as modified does not teach a swing member, wherein the second guide member is on the swing member.
Izumichi teaches a printer comprising a guide member 770, 774-779 on a swing member 772 (a shaft shown in fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the second guide member of Nakabayashi as modified to be formed on a swing member since such a modification would be a simple substitution of one method of supporting a switching guide for another, for the predictable result that the conveyance path of paper is still successfully switched.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100278572 A1 teaches a sensor behind a guide portion
US 20100284719 A1 teaches a bifurcating claw at a portion where a sheet path is to be switched

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853    

/JILL E CULLER/           Primary Examiner, Art Unit 2853